Per Curiam.
One member of the Court, Barnhill, J., not sitting, and the remaining six being evenly divided in opinion as to whether on the *767record on tbis appeal there is any sufficient evidence of negligence on the part of defendant as alleged by plaintiffs, the judgment of Superior Court is affirmed, according to usual practice of the Court in such cases, and stands as the decision in this case — without becoming a precedent. Howard v. Coach Co., 216 N. C., 799, 4 S. E. (2d), 449; Pafford v. Construction Co., 218 N. C., 782, 11 S. E. (2d), 548; Smith v. Furniture Co., 221 N. C., 536, 19 S. E. (2d), 17; Whichard v. Lipe, 223 N. C., 856, 25 S. E. (2d), 593.
Affirmed.